312 F.2d 887
114 U.S.App.D.C. 160
Robert RUFFIN, Appellant,v.UNITED STATES of America, Appellee.
No. 16983.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 19, 1962.Decided Dec. 27, 1962.

Mr. Jacob A. Stein, Washington, D.C., with whom Mr. Armand Newmyer, Washington, D.C.  (appointed by this court), was on the brief, for appellant.
Mr. William H. Willcox, Asst. U.S. Atty., with whom Mr. David C. Acheson, U.S. Atty., and Messrs. Nathan J. Paulson and Thomas A. Flannery, Asst. U.S. Attys., at the time the brief was filed, were on the brief, for appellee.  Mr. Frank Q. Nebeker, Asst. U.S. Atty., also entered an appearance for appellee.
Before WASHINGTON, BASTIAN and WRIGHT, Circuit Judges.


1
PER CIRIAM.


2
Appellant was convicted on a four-count indictment of theft of letters from an authorized depository for mail matter and unlawful possession of stolen checks drawn of the United States Treasury, under 18 U.S.C. 1708 (1958).  We have considered the contentions ably advanced by his counsel, and find no error affecting substantial rights.

The judgment of conviction will be

3
Affirmed.